UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB |X| QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 for the quarterly period ended September 30, 2007 |_| TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER 0-50069 LATIN TELEVISION, INC. (Exact name of small business issuer as specified in its charter) Nevada 88-0427195 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 3200 Airport Ave. Suite 20, Santa Monica, CA 9040 (Address of principal executive offices) 310-636-9224 (Issuer's telephone number) Stratus Entertainment, Inc. (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ X ] No [] APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes |_| No |_| APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common equity as of December 17, 2007: 5,677,299 shares Transitional Small Business Disclosure Format (Check one): Yes |_| No |X| LATIN TELEVISION, INC. (formally Stratus Entertainment, Inc.) INDEX PART I. FINANCIAL INFORMATION Item 1.Financial Information Condensed Balance Sheet as of September 30, 2007 and 2006 (unaudited) Condensed Statements of Operations for the nine months ended September 30, 2007 and 2006 (unaudited) Condensed Statements of Cash Flows for the nine months ended September 30, 2007 and 2006 (unaudited) Item 2. Management’s Discussion and Analysis or Plan of Operations Item 3. Controls and Procedures Item 3A(T). Controls and Procedures PART II.OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits Signatures 2 Part I. Financial Information Item 1. Financial Statements LATIN TELEVISION, INC. (formerly, Communications Research, Inc.) Consolidated Balance Sheets ASSETS September 30, December 31, 2007 2006 (Unaudited) CURRENT ASSETS Cash and cash equivalents $ 40 $ 8 Accounts receivable, net - 1,260 Prepaid expenses - 35 Total Current Assets 40 1,303 PROPERTY AND EQUIPMENT, net - - TOTAL ASSETS $ 40 $ 1,303 LIABILITIES AND STOCKHOLDERS' DEFICIT CURRENT LIABILITIES Accounts payable $ 47,782 $ 12,654 Accounts payable - related parties - 59,918 Accrued expenses - 71,038 Notes payable, current - 50,116 Total Current Liabilities 47,782 193,726 Total Liabilities 47,782 193,726 STOCKHOLDERS' DEFICIT Preferred stock, par value $0.0001 per share authorized 5,000,000 shares; no shares issued or outstanding - - Common stock Class A, par value $0.001 per share; authorized 400,000,000 shares, 5,677,299 and 53,133 (post-split) shares issued and outstanding, respectively 5,677 53 Common stock Class B, par value $0.0001 per share; authorized 2,000,000 shares; -0- shares issued and outstanding (see Note 4) - - Additional paid-in capital 3,751,449 3,558,745 Subscriptions receivable (19,965 ) (19,965 ) Accumulated deficit (3,784,903 ) (3,731,256 ) Total Stockholders' Deficit (47,742 ) (192,423 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 40 $ 1,303 See accompanying notes and accountant’s report. 3 LATIN TELEVISION, INC. (formerly, Communications Research, Inc.) Consolidated Statements of Operations (Unaudited) For the For the Three Months Ended Nine Months Ended September 30, September 30, 2007 2006 2007 2006 REVENUES $ - $ 18,006 $ - $ 44,340 OPERATING EXPENSES General and administrative 32,000 15,734 53,647 767,131 Depreciation and amortization - 8,206 - 24,618 Total Operating Expenses 32,000 23,940 53,647 791,749 NET OPERATING LOSS (32,000 ) (5,934 ) (53,647 ) (747,409 ) OTHER INCOME (EXPENSE) Interest income - 4,250 - 12,756 Interest expense - - - (80 ) Total Other Income (Expense) - 4,250 - 12,676 NET LOSS BEFORE INCOME TAX EXPENSE (32,000 ) (1,684 ) (53,647 ) (734,733 ) INCOME TAX EXPENSE - NET LOSS $ (32,000 ) $ (1,684 ) $ (53,647 ) $ (734,733 ) BASIC LOSS PER COMMON SHARE $ (0.01 ) $ (0.03 ) $ (0.02 ) $ (14.68 ) WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING 5,677,299 53,101 3,303,780 50,060 See accompanying notes and accountant’s report. 4 LATIN TELEVISION, INC. (formerly, Communications Research, Inc.) Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (53,647 ) $ (734,733 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization - 24,618 Common stock issued for services rendered - 690,000 Changes in operating assets and liabilities: Accounts receivable 1,260 (14,337 ) Prepaid expenses and other 35 - Interest receivable - (12,756 ) Deposits and other assets - (100 ) Accounts payable - related parties 59,318 Accounts payable and accrued expenses 35,128 (7,724 ) Net Cash Used in Operating Activities (17,224 ) 4,286 CASH FLOWS FROM INVESTING ACTIVITIES: Advances to related company - (24,242 ) Net Cash Used in Investing Activities - (24,242 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds on notes payable - 14,157 Payments on notes payable (7,979 ) (4,490 ) Proceeds from issuance of common stock - 14,351 Cash contributions 25,235 - Stock offering costs paid - (6,168 ) Net Cash Provided by Financing Activities 17,256 17,850 NET DECREASE IN CASH 32 (2,106 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 8 2,118 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 40 $ 12 See accompanying notes and accountant’s report. 5 LATIN TELEVISION, INC. (formerly, Communications Research, Inc.) Consolidated Statements of Cash Flows (Continued) (Unaudited) For the Nine Months Ended September 30, 2007 2006 SUPPLEMENTAL CASH FLOW INFORMATION CASH PAID FOR: Interest $ - $ 46 Income taxes $ - $ - NON-CASH FINANCING ACTIVITIES Common stock issued for services rendered $ - $ 690,000 See accompanying notes and accountant’s report. 6 LATIN TELEVISION, INC. (formerly, Communications Research, Inc.) Notes to the Consolidated Financial Statements September 30, 2007 and December 31, 2006 NOTE 1 - BASIS OF FINANCIAL STATEMENT PRESENTATION The accompanying unaudited condensed financial statements have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted in accordance with such rules and regulations.The information furnished in the interim condensed financial statements include normal recurring adjustments and reflects all adjustments, which, in the opinion of management, are necessary for a fair presentation of such financial statements.Although management believes the disclosures and information presented are adequate to make the information not misleading, it is suggested that these interim condensed financial statements be read in conjunction with the Company's audited financial statements and notes thereto included in its December 31, 2006 Annual Report on Form 10-KSB.Operating results for the nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. NOTE 2 - LOSS PER SHARE Following is a reconciliation of the loss per share for the three months and nine months ended September 30, 2007 and 2006: For the Three Months Ended September 30, 2007 2006 Net (loss) available to common shareholders $ (32,000 ) $ (1,684 ) Weighted average shares 5,677,299 53,101 Basic loss per share (based on weighted average shares) $ (0.01 ) $ (0.03 ) For the Nine Months Ended September 30, 2007 2006 Net (loss) available to common shareholders $ (53,647 ) $ (734,733 ) Weighted average shares 3,303,780 50,060 Basic loss per share (based on weighted average shares) $ (0.02 ) $ (14.68 ) 7 LATIN TELEVISION, INC. (formerly, Communications Research, Inc.) Notes to the Consolidated Financial Statements September 30, 2007 and December 31, 2006 NOTE 3 - GOING CONCERN The Company’s consolidated financial statements are prepared using generally accepted accounting principles applicable to a going concern which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The Company has historically incurred significant losses which have resulted in an accumulated deficit of $3,784,903 at September 30, 2007 and limited internal financial resources.These factors combined raise substantial doubt about the Company’s ability to continue as a going concern.The accompanying consolidated financial statements do not include any adjustments relating to the recoverability and classification of asset carrying amounts or the amount and classification of liabilities that might result from the outcome of this uncertainty.It is the intent of management to continue to raise additional funds to sustain operations and to generate the necessary revenue to support operations.Officers will continue to advance funds as needed for any shortfalls in cash flows. NOTE 4 -SIGNIFICANT TRANSACTIONS During the nine months ended September 30, 2007 the following significant events occurred: - On August 29, 2007, the shareholders of the Company consented to an amendment to the Articles of Incorporation of the Company to change the name to Latin Television, Inc. The name change became effective on September 10, 2007. - On August 14, 2007, the Company purchased the assets of THE League Publishing, Inc. (Latin Television, Inc.) for the purchase price of 1,500,000 restricted shares of common stock. The acquired assets of THE League Publishing, Inc. consisted primarily of television studio assets, intellectual property and television broadcasting rights. Subsequently, on November 15, 2007, the parties of the asset acquisition agreement, mutually agreed to rescind and unwind the asset acquisition. The consideration of restricted shares are subsequently held in escrow pending final conditions to be resolved. The anticipated operations related to the acquired broadcasting assets and rights had not commenced. In accordance with the rescission agreement, the parties mutually release Latin Television, Inc. of any contractual or contingent obligations that may have been incurred. 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations. Forward-Looking Statements Statements in this report may be “forward-looking statements.” Forward-looking statements include, but are not limited to, statements that express our intentions, beliefs, expectations, strategies, predictions or any other statements relating to our future activities or other future events or conditions. These statements are based on current expectations, estimates and projections about our business based, in part, on assumptions made by management. These statements are not guarantees of future performance and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may, and are likely to, differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those described above and those risks discussed from time to time in this report. Any forward-looking statements speak only as of the date on which they are made, and we do not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this report. Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses. On an on-going basis, we evaluate these estimates, including those related to useful lives of real estate assets, cost reimbursement income, bad debts, impairment, net lease intangibles, contingencies and litigation. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. There can be no assurance that actual results will not differ from those estimates. Overview The Company was incorporated in New Jersey on August 11, 1989. From inception until 1992, the Company acted as consultants and engineers providing research and development for manufacturers and clients using RF Broadband technology for video and data products. Beginning in 1992, the Company began to design and install video conference and video presentation systems. The Company became a wholly owned subsidiary of Visual Telephone of New Jersey, Inc., a publicly traded Delaware corporation and changed its name to Visual Telephone International, Inc. in 1996. The Company was a wholly owned subsidiary of Visual Telephone until 1999, when the shares were distributed to the shareholders of Visual Telephone pursuant to an Agreement and Plan of Reorganization.Since 1999, the Company operated as a separate and autonomous entity. On July 15, 1999, the Company changed its domicile from New Jersey to Nevada pursuant with merger agreement.In November 1999 the company purchased the assets of Optel, of Syosset, NY, that principle asset was the exclusive rights to the Tele-Writer-AGS (Advanced Graphics System) software. In 2002, the Company phased its PC based desktop video conferencing products. The Company continued to support and develop the software embedded into the operating system of the TeleWRITER AGS system until 2006.On or about November 22, 2006 the Board of Directors voted to discontinue further funding for the program and withdrew its ownership position in TeleWRITER Corporation, resending the funding agreement and ownership position, directing its accounts to write off the debt as uncollectible. After years of reoccurring losses, the management and Board of Directors of the Company determined it to be in the best interest of the shareholders to merge with a going corporation and move the Company forward in a positive direction. On or about March 13, 2007 the Company filed a Schedule 14C seeking to amend its Articles of Incorporation.It was accepted by the U.S. Securities Exchange Commission and was mailed to all shareholders on March 19, 2007 to vote on the proposed amendments.The Company obtained the written consent of the majority of shareholders. The amendments changed the name of the Company to “Stratus Entertainment, Inc.” and changed the capital structure to provide for one class of Common Stock with 400,000,000 shares authorized and a class of Preferred Stock with 5,000,000 shares authorized but preferences undefined.Additionally the amendment effect a one for 3,000 reverse split of the issued and outstanding common shares.The Company was issued a new trading symbol of SRTU. 9 On August 14, 2007, the Company entered into an Asset Purchase Agreement with THE League Publishing, Inc., a Nevada Corporation, (formally known as Latin Television, Inc., symbol LTVI) whereby the Company would purchase certain assets associated with Latin Television.The Company purchased the Latin Television Intellectual Property Rights (trademarks and logos), broadcasting rights to certain programs previously produced for Latin Television and a small amount of studio equipment.The Company issued 1,500,000 of restricted common stock as purchase price for those assets. After the close of the quarter, but prior to the filing of this report, the Asset Purchase Agreement was rescinded and declared void. On August29, 2007 the shareholders of the Company consented to an amendment to the Articles of Incorporation of the Company to change the name of the company to Latin Television, Inc. The Company’s name change became effective September10, 2007. The NASDAQ assigned the Company a new trading symbol of LTVS. The Company began formulating a plan whereby it would use the purchased assets to enter into the Spanish language television market.The Company soon identified several issues which made that goal unworkable.The Board of Directors determined it was in the best interests of the shareholders to move the Company in a different direction, away from the prior Latin Television model.The Company never generated any revenue as Latin Television and further, other than securing the two Time Brokerage Agreements, it never conducted any substantive operations as Latin Television. On November 15, 2007, the Company rescinded the Asset Purchase Agreement with THE League Publishing, Inc. and returned all the Latin Television assets.Additionally, THE League Publishing, Inc. has returned the 1,500,000 restricted purchase shares to the treasury of the Company. The Company has plans to change its name from Latin Television, Inc. back to Stratus Entertainment, Inc. Changes in Directors and Executives At a special meeting of the Board of Directors convened on July25, 2007, the Corporate Secretary and Director, Derek Jones was elected by the Board as President, CFO.Mr.Charles McGuirk also elected as Corporate Secretary and Director to fill the positions vacated by Mr.Jones. Mr.Charles McGirk resigned from his position as the Secretary and a Director of the Company on August12, 2007. Mr.McGirk resigned for personal reasons and not because of any disagreement with the Company’s policies or procedures. Mr. Randall S. Appel left THE League Publishing, Inc. where he guided Latin Television and joined the Company as the Chief Executive Officer, President and Treasurer on August 24, 2007.On the same day the Board of Directors also appointed Mr. Luis Baraldi, a former Director of THE League Publishing, Inc., as the Secretary and Chief Operating Officer of the Company.On August 27, 2007, the Board of Directors appointed Mr.Randall S. Appel and Mr.Luis Baraldi as directors to fill vacancies on the board.Mr.Appel filled the vacancy created by the resignation of Mr.Carl R. Ceragno and Mr.Baraldi filled the vacancy created by the resignation of Mr.Charles McGirk. After the rescission and dissolution of the Latin Television asset purchase, on December 6, 2007, Mr. Randall S. Appel resigned as a Director of the Company and from the Executive positions of President, Secretary and Treasurer.On the same day, Mr. Luis Baraldi resigned from his position as a Director and Chief Operating Officer of the Company.Mr. Appel and Mr. Baraldi left the Company to pursue business opportunities in the Spanish language media markets.Neither Mr. Appel nor Mr. Baraldi resigned due to any conflict or disagreement with the policies and procedures of the Company. As of the filing of this report, Mr. Derek Jones was the sole Director and the acting Chief Executive Officer and Chief Financial Officer of the Company. 10 Results of Operations For the nine month period ended September30, 2007, there were no revenues. The Company incurred approximately $32,000 in expenses for the quarter.
